NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE THREE-DIMENSIONAL
MEDIA GROUP, LTD., »
201 1- 1055
(Reexamination No. 90/O07,578)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interfe»rences
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
In-Three, Inc. moves for leave to file a brief amicus
curiae in support of the Director of the United States
Patent and Trademark Office. In-Three states that the
Director consents to the motion. Three-Dimensiona1
Media Group, Ltd. opposes.
Upon consideration thereof
IT ls ORDERED THA'1‘:
The motion is denied

1N RE THREE-DIMENs10NAL MED1A 2
FOR THE COURT
 8  lsi Jan Horba1y
Date J an H0rbaly
C1erk
FlL
cci Seth H. Ostr0w, Esq. 9-3-COURT 0FEPPEALS FOR
RaymOnd T. chen ESq' THE FEDERAL C\RCUlT
Wi11iam S. Coats,~Esq. JU|_ [] 8 2011
319 l
.IAN Hl0RBALY
CLERK
§